Citation Nr: 1212681	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for radiculopathy of the left upper extremity as secondary to service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988, from October 1992 to July 1993, from January to May 1997, and from September 2001 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which the RO, in pertinent part, granted service connection for degenerative arthritis of the cervical spine, status-post fusion, and denied service connection for radiculopathy of the left upper extremity.  The Veteran appealed the denial of service connection for radiculopathy of the left upper extremity.

In December 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.


FINDING OF FACT

Cervical (C7) radiculopathy of the left upper extremity began during service.


CONCLUSION OF LAW

Cervical radiculopathy of the left upper extremity was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran asserts that he has radiculopathy of the left upper extremity secondary to his service-connected cervical spine disability.  As will be explained below, the Board finds that service connection is warranted for cervical radiculopathy of the left upper extremity.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

In this case, the record reflects that in April 2000, during civilian life, the Veteran was involved in a motor vehicle accident (MVA) that resulted in herniated discs at the C3-4 and C4-5 levels.  Following the accident, he had numbness and tingling in his upper extremities into his fingers, left greater than right, consistent with cervical neuropathy.  A January 2001 magnetic resonance imaging (MRI) showed a large C4-5 disc herniation and smaller degrees of involvement at the C5-6 and C6-7 levels.  At the C6-7 level, there was mild asymmetric left lateral recess disc bulge which did not significantly encroach upon the neuroforamen or spinal canal.  In March 2001, he underwent C3-4, C4-5 anterior diskectomies and fusion.  Follow-up records from Dr. Wright dated in April and June 2001 indicate that the Veteran reported dramatic improvement in his symptoms following the surgery.  In July 2001, however, he reinjured his neck and left shoulder when he was struck by a forklift at his civilian job.  

In September 2001, the Veteran reentered active duty.  His October 2001 report of medical examination reflects a surgical scar on the neck and decreased cervical flexion and extension.  A January 2002 record notes that recent treatments showed irritation of the rhomboid and subscapularis muscles with radicular symptoms to the left upper extremity.  An April 2003 record notes that he continued to experience cervical pain and radiculitis.  The Veteran complained of radiating sharp pain into the C6-7 dermatome.  A May 2003 record notes that he received some benefits from stretching, yoga, and osteopathic adjustments.  An October 2003 electrodiagnostic study was abnormal with findings compatible with left C6-7 radiculopathy appearing more convincingly to affect C7.  An April 2004 record notes an impression of left C7 radiculopathy, clinically and electrodiagnostically.  A MRI was recommended to evaluate for compression of the left C7 or C6 nerve roots; findings revealed a C6-7 left paracentral and foraminal disk protrusion with associated moderate neuroforaminal narrowing.

A February 2005 record reflects that the Veteran continued to experience chronic neck pain and chronic left C7 radiculitis; surgical intervention was not recommended at that time.  It was noted that a MRI showed post surgical changes at the C3-5 levels with severe left foraminal narrowing due to left foraminal disc protrusion at the C6-7 level.  There are conflicting Medical Board Reports.  One report reviewed by Chief of the Medical Staff (L.H.) in March 2005 indicates that the Veteran's cervical radiculopathy existed prior to service and was not aggravated by service.  Another report reviewed by L.H. in April 2005 indicates that the Veteran's cervical radiculopathy did not exist prior to service and was permanently aggravated by service.  A March 2006 Aeromedical Summary reflects that it was recommended that the Veteran be disqualified from service due to neck pain with left arm radicular symptoms and residual right hand carpel tunnel symptoms.  The flight surgeon and senior reviewer agreed that the Veteran's medical issues were not likely to improve anytime soon and would interfere with his ability to perform his Air National Guard duties.

The Veteran filed his original claim for service connection in January 2007.  The report of a September 2007 VA examination reflects the Veteran's complaints of neck pain, tingling, and weakness radiating into his left arm.  On neurological examination, there were abnormal findings related to the right upper extremity involving carpal tunnel syndrome, but no abnormal findings related to the left upper extremity.  The examiner opined that there was no pathology to render a diagnosis of radiculopathy.

In an April 2008 statement, the Veteran complained of numbness, tingling, aching, and shooting pains in his left upper extremity.  An April 2008 VA outpatient treatment record notes the Veteran's complaints of left-sided neck pain and intermittent radiation in the posterior left upper extremity into the second and third fingers.

In a December 2011 letter, Dr. Westerman, a VA physician, stated that the Veteran has chronic C7 radiculopathy as evidenced by electromyography (EMG)/nerve conduction studies (NCS) performed in 2003.  The Veteran's current symptoms included mild weakness, sensory deficits, mild atrophy, and reported pain in corresponding location.  The physician stated that additional testing was not necessary to reconfirm this diagnosis.

The Board points out that the RO denied the Veteran's claim based on the September 2007 VA examiner's finding that he did not have any pathology involving cervical radiculopathy of the left upper extremity.  During the December 2011 Board hearing, a 60-day abeyance was granted to allow the Veteran to submit additional evidence of a current diagnosis of cervical radiculopathy of the left upper extremity.  Later that month, the Veteran submitted the December 2011 letter from Dr. Westerman along with a waiver of initial consideration of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  

In this case, the Board finds that Dr. Westerman's letter is sufficient evidence of current disability.  The record reflects that the Veteran has had complaints related to cervical radiculopathy of the left upper extremity since the April 2000 MVA.  The October 2003 EMG confirmed that the Veteran had C7 radiculopathy and the April 2004 MRI clearly showed C6-7 left paracentral and foraminal disk protrusion with associated moderate neuroforaminal narrowing.  The March 2006 opinion of the flight surgeon and senior reviewer was that this condition was not likely to improve and the Veteran has not had any surgical intervention since then.  According to the Veteran's own statements, which the Board finds credible, his radicular symptoms have continued throughout the appeal period and this has been verified by his primary care physician at VA.  Although the September 2007 VA examiner opined that there was no pathology, this opinion is outweighed by the electrodiagnostic studies and the April 2004 MRI that clearly showed evidence of left-sided C7 radiculopathy.  Generally EMGs and MRIs are more accurate and are given greater scientific weight than clinical observations.

The Board also finds that the Veteran's C7 radiculopathy was incurred in service.  In this regard, the Board acknowledges that the Veteran first experienced radiculopathy of the left upper extremity during civilian life following the April 2000 MVA; however, the January 2001 MRI only showed a mild asymmetric left lateral recess disc bulge at that time, which did not significantly encroach upon the neuroforamen or spinal canal.  After entering service, the Veteran's radicular complaints increased and C7 radiculopathy was confirmed by the October 2003 EMG.  In addition, the April 2004 MRI showed a worsening at the C6-7 level when compared to the January 2001 MRI.  As noted above, the April 2004 MRI showed a C6-7 left paracentral and foraminal disk protrusion with moderate neuroforaminal narrowing.  There was no significant encroachment of the neuroforamen at the time of the January 2001 MRI.  For these reasons, the Board finds that the weight of the evidence supports a finding that the Veteran's C7 radiculopathy was incurred during active duty.

As a final matter, the Board notes that the Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the claim for service connection for cervical radiculopathy of the left upper extremity, there are no further VCAA duties with respect to this issue.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).


ORDER

Service connection for cervical radiculopathy of the left upper extremity is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


